DETAILED ACTION
1.	Claims 1-5 and 11-25 are all the claims for this application.
2.	Claims 1 and 3 are amended and Claims 6-10 are canceled in the Response of 9/10/21.
3.	Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/2021.
4.	Claims 1-5 are all the pending claims under examination.
5.	This Office Action is final. Applicants amendment raises new grounds for rejection.

Withdrawal of Objections
Specification
6.	The objection to the disclosure because of informalities is withdrawn.
a) The objection to the abstract of the disclosure because is refers to purported merits over the prior art, i.e., using the term “novel” in describing the invention, is withdrawn.  Applicants have deleted the term from the abstract.

b) The objection to the improper use of the term, e.g., Tween, Tris, etc. which is a trade name or a mark used in commerce is withdrawn. Applicants amendment and comments are found persuasive.


Rejections Withdrawn
Claim Rejections - 35 USC § 112, second paragraph
7.	“d)” The rejection of Claim 10 for a chloramphenicol range for “at least 1.8 mM” is moot for the canceled claim. 

Claim Rejections - 35 USC § 103
8.	The rejection of Claims 1-10 under 35 U.S.C. 103(a) as being unpatentable over  WO 2005/016950 (EPITOMICS INC [US]; COUTO FERNANDO JOSE REBELO DO [US]) 24 February 2005 (2005-02-24); cited in the IDS of 5/2/19)  in view of RADER C ET AL: (JOURNAL OF BIOLOGICAL CHEMISTRY, AMERICAN SOCIETY OF BIOLOCHEMICAL BIOLOGISTS, BIRMINGHAM,; US, vol. 275, no. 18, 5 May 2000 (2000-05-05), pages 13668-13676); cited in the IDS of 5/2/19) and ROBBEN JET AL: (ELSEVIER, AMSTERDAM, NL, vol. 126, no. 1, 1 January 1993 (1993-01-01) pages 109-113; cited in the IDS of 5/2/19) and MARCHESINI MARIA I NES ET AL: (MICROBIAL PATHOGENESIS AUG 2004, vol. 37, no. 2, August 2004 (2004-08 )pages 95-105; cited in the IDS of 5/2/19) is moot for the canceled claims and withdrawn for the pending claims. 
	The two-step chloramphenicol assay is not explicit nor implicit to the teachings of the references alone or in combination to the extent the ordinary artisan could predictably isolate immunospecific rabbit VH or VL clones absent any other selection criteria for a functional VH or VL protein.


Rejections Maintained
Claim Rejections - 35 USC § 112, second paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	The rejection of Claims 1- 5 
a) The rejection of Claims 1- 5 
Applicants allege that amendment to steps (d) and (e) overcomes the rejection.
Response to Arguments
Selecting for any DNA sequence that encodes a VH versus a VL domain requires specific primers that are recited in the method steps of the invention in the specification in Tables 1 and 2, namely using the following:

    PNG
    media_image1.png
    738
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    827
    media_image2.png
    Greyscale

The ordinary artisan cannot select a DNA sequence for a VH versus a VL without the use of specific primers. Still further and because the claims are limited to DNA encoding single domain antibodies, namely, VH or VL domains, the ordinary artisan cannot reasonably assume that any VH or any VL merely selected by way of DNA would be functional in its binding immunospecificity to any antigen. Herein again, Applicants have yet to recite the specific DNA primers much less that VH and VL immunospecificity can be predicted absent the actual protein expression and assay for binding.

b) The rejection of Claims 1- 5 
Applicants allege the amended Claim 1 recites a selection process that involves two concentration levels for selecting the bacteria expressing a CAT fusion protein.
Response to Arguments
If only selecting a fusion protein was the end of the story. There is no correlation between the concentration of chloramphenicol with the physical/ structural/functional differences between the first and second sets of sequences for either method invention 1 or 2 of Claim 1. 
For method invention 1, no steps are recited for the encoded VH or VL domain from the selected bacteria in determining immunospecific binding to an antigen.
For method invention 2, the second selected set of DNA encode single domain antibodies for a VH or VL and that are required to have immunospecific binding for an antigen absent a description of how this achieved.
The specification teaches at [0024] “Assays to determine the binding specificity of an immunospecific polypeptide, e.g., an antibody or antigen binding fragment thereof, for an antigen or epitope include, but are not limited to ELISA, western blot, surface plasmon resonance (e.g., BIAcore) and radioimmunoassay.” 
c) The rejection of Claims 1- 5 
Applicants allege Claim 1 recites “obtaining a set of sequences encoding rabbit VH or VL domains from the selected bacteria” and that no essential step is omitted from the claims.
Response to Arguments
As for the first method of Claim 1 (a)-(e), there is simply no mention of the rabbit VH or VL domains from the selected bacteria being further engineered for removal of the CAT portion for subsequent phage expression and/or protein selection in order to obtain the rabbit VH or VL domain having immunospecific antigen binding as required of the generic method invention. 

Withdrawn in Part/ Maintained in Part
Claim Rejections - 35 USC § 112, first paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Written Description
10.	The rejection of Claims 1-5 
Withdrawn in Part
	Applicants have amended Claim 1, method 1 to delete the requirement that the selection criteria for the VH and VL domains are one or more functionalities being “solubility, stability and/or lack of aggregation”.

Maintained in Part
Applicants allege the entire method (methods 1 and 2 of generic Claim 1) is focused on a two-step increase in chloramphenicol resistance as the sole means in selecting rabbit VH and VL domains capable of immunospecifc binding to an antigen of interest.
Response to Arguments
The specification does not support a rationale using only a chloramphenicol concentration as the single selection criterion for the method invention. 
(a) To discriminate between VH and VL domains, the specification teaches selecting for any DNA sequence that encodes a VH versus a VL domain requires specific primers that are recited in the method steps of the invention in the specification in Tables 1 and 2, namely using the following:

    PNG
    media_image1.png
    738
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    827
    media_image2.png
    Greyscale

The ordinary artisan cannot select a DNA sequence for a VH versus a VL without the use of specific primers. Still further and because the claims of method 2 are limited to DNA encoding single domain antibodies, namely, VH or VL domains, the ordinary artisan cannot reasonably assume that any VH or any VL merely selected by way of DNA would be functional in its binding immunospecificity to any antigen. Herein again, Applicants have yet to recite the specific DNA primers much less that VH and VL immunospecificity for a given antigen can be predicted absent the actual protein expression and assay for binding.
(b) Applicants have not responded to the original grounds for rejection and therefore their response is incomplete. To repeat and re-iterate, the specification teaches on p. 74 with respect to the selection of VH domains using the method steps:

    PNG
    media_image3.png
    428
    452
    media_image3.png
    Greyscale

In fact, Applicants own specification specifically teaches that specific amino acid residues in the framework regions are what contribute to the functional properties of the VH and VL domains. Applicants specification does not teach that by changing the chloramphenicol concentration, the rabbit VH domain can be selected for functional criteria, rather it is specific amino acid residues that contribute to the VH domain having specific binding and a Kd of no more than 50 nM.
(c) Applicants have not responded to the original grounds for rejection and therefore their response is incomplete. To repeat and re-iterate, the specification teaches pp. 79-80 by way of example with respect to the selection of VL domains using the method steps:

    PNG
    media_image4.png
    236
    427
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    133
    431
    media_image5.png
    Greyscale

Applicants specification does not teach that by changing the chloramphenicol concentration, the rabbit VL domain can be selected for functional criteria, rather it is specific amino acid residues that contribute to the VL domain having specific binding and a Kd of no more than 50 nM.
The invention disclosed in the specification is to use conventional chloramphenicol selection for identifying bacteria that contain a rabbit DNA insert in a CAT assay (see Robben et al.; cited in the IDS of 10/29/09). When further analyzed, the clones are found to contain VH and VL domains possessing the desired functional property i.e., immunospecific binding to an antigen of interest, which and only which, is conferred by conserved regions in the frameworks and attributable to specific amino acid residues as the structure/function correlation.
	d) Applicants have not responded to the original grounds for rejection and therefore their response is incomplete. To repeat and re-iterate, Applicants have not characterized a representative number of species falling within the genus of all possible antigens against which a genus of all possible rabbit VHs or a genus of all possible rabbit VLs would bind with immunospecificity.  Applicants have not shown that immunospecific binding for any VH or VL domain correlates in having greater resistance in the form of a fusion-CAT construct to confer greater resistance to chloramphenicol.

	The ordinary artisan would reasonably conclude that Applicants were not in possession of the full scope of the method invention at the time of filing. Applicants have not demonstrated by structure/function correlation for a reasonable number of working embodiments the attribution of art-known chloramphenicol selection steps to obtain rabbit VH and VL domains possessing immunospecificity for any antigen of interest. Applicants have not demonstrated that a VH or VL domain could be resolved from a two-step chloramphenicol assay absent the conserved regions specific to framework domains and that confer immunospecific binding to any antigen of interest.


Scope of Enablement
11.	The rejection of Claims 1-5 
a) does not reasonably provide enablement for selecting just any rabbit VH or VL domain having immunospecific binding for any antigen of interest absent the presence of amino acid stabilizing residues in the VH or VL domains, and 
b) does not reasonably provide enablement where the only selection criteria for a functional, immunospecific VH or VL domain is by a two-step chloramphenicol resistance assay for a cloned DNA encoding a VH or VL.  
	Applicants allege based on the teachings of the current application, one of ordinary skill in the art would understand how to practice the full scope of claim 1-5 without undue experimentation.	
	Response to Arguments
The method invention is enabled for the selection process having the following steps:
a) Selecting for any DNA sequence that encodes a VH versus a VL domain requires specific primers that are recited in the method steps of the invention in the specification in Tables 1 and 2, namely using the following:

    PNG
    media_image1.png
    738
    825
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    108
    827
    media_image2.png
    Greyscale

The ordinary artisan cannot select a DNA sequence for a VH versus a VL without the use of specific primers. Still further and because the claims are limited to DNA encoding single domain antibodies, namely, VH or VL domains, the ordinary artisan cannot reasonably assume that any VH or any VL merely selected by way of DNA would be functional in its binding immunospecificity to any antigen. Herein again, Applicants have yet to recite the specific DNA primers much less that VH and VL immunospecificity can be predicted absent the actual protein expression and assay for binding.
b) See the selection criteria discussed under the written description rejection and incorporated herein by reference for brevity. 
For example, rabbit VH domains comprising sequences which provide affinity or immunospecificity: with the VH FR1 domain, QEQLMETESGGGAEGGLVKPGASLTLTCTAS (SEQ ID NO:57); the VH FR2 domain, WVRQAPGKGLEWIG (SEQ ID NO:69); the VH FR3 domain, YATWVNGRFTLSRDIDQSTGCLQLNSLTAADTATYYCAR (SEQ ID NO:95); and the VH FR4 domain, WGQGTLVTVSS (SEQ ID NO: 139); and
rabbit VL domains comprising sequences which provide affinity or immunospecificity: with the VL FR1 domain, ELVLTQTPPSLSASVGETVRIRC (SEQ ID NO:150) or ELVLTQTPSSVSAAVGGTVTINC (SEQ ID NO:155); the VL FR2 domain, WYQQKPEKPPTLLIS (SEQ ID NO: 174) or WYQQKPGQRPKLLIY(SEQ ID NO:181); the VL FR3 domain, GVPPRFSGSGSGTDYTLTIGGVQAEDVATYYC (SEQ ID NO: 183) or GVSSRFKGSGSGTQFTLTISGVQCADAATYYC (SEQ ID NO:205); and the VL FR4 domain, FGAGTNVEIK (SEQ ID NO:206) or FAFGGGTELEIL (SEQ ID NO:210).
Applicants have not addressed the original grounds for rejection and their response is incomplete.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

12.	The rejection of Claims 
	Applicants request that the rejection is held in abeyance is granted.
	The instant application is CON of the ‘211 patent and is not afforded the safe harbor provision under 35 USC 121.

New Grounds for Rejection
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 1-5 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
a) The term "higher" in claim 1, method 1 (d) and method 2(c) is a relative term which renders the claim indefinite.  The term "higher" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree for the chloramphenicol concentration in the selection of functional VH or VL domain, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification at [0102 and 0192] teaches specific concentrations but there is no suggestion that a graded, two-step method of chloramphenicol concentration is used to select functional VH or VL domains much less in the absence of assays for any such determination of the protein activity.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

14.	Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	The limitation that a first concentration of chloramphenicol selection can be used followed by a second concentration of chloramphenicol selection can be used with the proviso that the second concentration is higher than the first is not supported by the specification. The method invention does not discuss a two-step, chloramphenicol selection procedure much less at any concentration as encompassed by the instant claims. The examiner’s search of the specification for each of the limitations does not identify literal support. (MPEP 706.03(m) states in part "New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP  § 608.04 to §  608.04(c). See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP  §  2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.”)

Conclusion
15.	No claims are allowed.
16.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN A BRISTOL/Primary Examiner, Art Unit 1643